Citation Nr: 0433850	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
hiatal hernia with associated gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran had two periods of verified active service, one 
from July 1973 to May 1983, and another from September 1993 
to August 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, granted entitlement 
to service connection for a hiatal hernia with 
gastroesophageal reflux disease and assigned a noncompensable 
evaluation thereto.  In a November 2003 rating decision, the 
RO granted an initial rating of 10 percent for the veteran's 
hiatal hernia.  The veteran has continued his appeal, 
asserting that his disability is more severe than evaluated.  
Thus, this matter is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occasional dysphagia and pyrosis 
with most symptoms controlled with medication.

3.  The veteran does not experience considerable impairment 
of health as a result of his hiatal hernia and 
gastroesophageal reflux disease.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for a hiatal 
hernia with associated gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.110-4.114, Diagnostic Code 7346 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2002 and again in April 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The April 2002 
letter advised the veteran of the evidence needed to 
substantiate his claim of entitlement to service connection 
and, notwithstanding the fact that VA does not have an 
obligation to provide additional notice of the information 
and evidence necessary to substantiate issues raised in a 
notice of disagreement if original notice was given as per 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003), 
the April 2004 letter advised the veteran that (1) the 
evidence needed to substantiate his claim of entitlement to a 
higher initial rating was, among other things, evidence that 
the disability at issue was more severe than evaluated, (2) 
VA would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in 
September 2004 and indicated that there were no additional 
records to be provided and/or obtained.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  As such, the claim on 
appeal may be addressed on the merits.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's hiatal hernia with associated gastroesophageal 
reflux disease has been evaluated under 38 C.F.R. Section 
4.114, Diagnostic Code 7346.  This diagnostic code allows for 
the assignment of a 60 percent evaluation when there is 
evidence of a hiatal hernia with pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health; a 30 percent evaluation when there is evidence of a 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health; and, a 10 percent evaluation when there 
is evidence of a hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity.

The evidence of record shows that the veteran was found to 
have a hiatal hernia during service, but was not treated for 
that disability.  He underwent VA examination in April 2002 
and complained of occasional heartburn for three years.  The 
veteran related that he did not take any medication for his 
complaints and he denied any nausea or vomiting.  Clinical 
testing was recommended.

In March 2003, the veteran underwent gastrointestinal testing 
and VA examination.  He complained of dysphagia, coughing 
with eating and drinking, and pyrosis.  The veteran related 
that he had never lost any time from work because of these 
complaints nor had he needed to forego any type of work 
because of the reported symptoms.  Again, the veteran stated 
that he did not require any medication for his complaints.  
The examiner reviewed the veteran's service medical records 
and test results and determined that the veteran had a 
history of classic reflux esophogitis with intermittent 
inflammation of the esophagus causing obstruction.  It was 
also noted that the veteran experienced pyrosis and coughing 
mainly at night. 

The veteran required emergency medical treatment in November 
2003 when food became lodged in his esophagus.  At that time, 
he was found to have distal esophageal ulcers, distal 
esophageal stricture, and multiple antral ulcers.  The 
veteran was prescribed a proton pump inhibitor at that time 
and he has continued a maintenance dose of that medication 
ever since.  The veteran's private gastroenterologist 
reported in July 2004 that the veteran was doing well with 
the use of prescribed medication and only experienced 
intermittent complaints of dysphagia and coughing after 
eating and drinking.

The veteran testified before the Board in September 2004 that 
his symptoms were under control with the use of medication.  
He stated that prior to beginning the use of medication, he 
experienced occasional burning in his chest from stomach acid 
when lying down.  The veteran placed his pain at a two on a 
scale of one to ten with ten being the worst possible pain.  
The veteran testified that he had never been anemic, had not 
experienced any weight loss, and believed that his condition 
had been basically the same since his March 2003 VA 
examination.  He stated that he needed to drink a lot of 
fluids when eating to ensure that food did not lodge in his 
esophagus and that he may have to undergo some type of 
esophagus stretching surgery in the future.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned under Diagnostic 
Code 7346 accurately compensates the veteran for the 
disability described.  Although he has certainly experienced 
all of the symptoms set out in the rating criteria for a 30 
percent rating, there is no suggestion in the veteran's 
service medical records, in his post-service treatment 
records, or by the veteran himself in his testimony that he 
has ever experienced considerable impairment of health as a 
result of his hiatal hernia and/or gastroesophageal reflux 
disease.  He has specifically reported that he had never had 
to forego any type of work because of his disability and the 
record clearly shows that the veteran only requires 
occasional medical attention and the use of medication to 
minimize symptoms.  Additionally, the veteran has described 
his dysphagia, pyrosis and reflux as intermittent and not as 
persistently recurring so as to warrant the assignment of a 
higher rating under Diagnostic Code 7346.

In an effort to determine if a higher rating may be assigned 
for the symptoms described, the Board also considered the 
rating criteria of various other diagnostic codes including 
Diagnostic Codes 7305 and 7306, which allow for ratings based 
on symptoms associated with ulcers, and Diagnostic Code 7307, 
which allows for ratings based on symptoms associated with 
gastritis.  Absent evidence of recurring episodes of severe 
symptoms with continuous moderate manifestations, however, a 
rating higher than 10 percent simply cannot be assigned on a 
schedular basis for any period of time.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran is employed and has never missed any work as a 
result of his hiatal hernia and/or gastroesophageal reflux 
disease.  He has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings and the Board has been similarly 
unsuccessful in finding any suggestion of exceptional or 
unusual factors.  The veteran has not required frequent 
periods of hospitalization and treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that the veteran experiences some limitation because of 
his periodic heartburn and coughing with eating and drinking; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, without any 
suggestion that the veteran's industrial capabilities are in 
any way effected by his disability, the Board finds that the 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and his request for a higher rating is denied.


ORDER

A rating higher than 10 percent for a hiatal hernia with 
associated gastroesophageal reflux disease is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



